Court of Appeals
                          Sixth Appellate District of Texas

                                    JUDGMENT


Ricky Lee Wyly, II, Appellant                          Appeal from the 8th District Court of
                                                       Hopkins County, Texas (Tr. Ct. No.
No. 06-20-00007-CR         v.                          1927395).         Memorandum        Opinion
                                                       delivered by Justice Stevens, Chief Justice
The State of Texas, Appellee                           Morriss and Justice Burgess participating.



       As stated in the Court’s opinion of this date, we find there was partial error in the
judgment of the court below. Therefore, we modify the trial court’s judgment and the clerk’s bill
of costs by deleting the $250.00 fine. As modified, the judgment of the trial court is affirmed.
       We note that the appellant, Ricky Lee Wyly, II, has adequately indicated his inability to
pay costs of appeal. Therefore, we waive payment of costs.



                                                       RENDERED OCTOBER 29, 2020
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk